SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMarch 25, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2015 results São Paulo, March 25, 2016 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 2015 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2014 . SBSP3: R$ 23.10/share SBS: US$ 6.16 (ADR1 share) Total shares: 683,509,869 Market value: R$ 15.7 billion Closing quote: 03/24/2016 1. Financial highlights R$ million Chg. (R$) % 4Q15 4Q14 Chg. (R$) % Gross operating revenue 8,946.8 8,905.4 41.4 0.5 2,567.9 2,071.2 496.7 24.0 Construction revenue 3,336.7 2,918.0 418.7 14.3 828.3 908.3 (80.0) (8.8) COFINS and PASEP taxes (571.9) (610.2) 38.3 (6.3) (173.1) (135.9) (37.2) 27.4 () Net operating revenue 11,711.6 11,213.2 498.4 4.4 3,223.1 2,843.6 379.5 13.3 Costs and expenses (5,550.1) (6,441.1) 891.0 (13.8) (1,725.0) (1,733.7) 8.7 (0.5) Construction costs (3,263.8) (2,855.5) (408.3) 14.3 (809.2) (888.6) 79.4 (8.9) Equity result 2.5 (2.4) 4.9 (204.2) 2.9 (1.0) 3.9 (390.0) Other operating revenue (expenses), net 143.8 (3.5) 147.3 (4,208.6) 45.6 40.5 5.1 12.6 () Earnings before financial result, income tax and social contribution 3,044.0 1,910.7 1,133.3 59.3 737.4 260.8 476.6 182.7 Financial result (2,456.5) (635.9) (1,820.6) 286.3 (86.7) (304.0) 217.3 (71.5) () Earnings before income tax and social contribution 587.5 1,274.8 (687.3) (53.9) 650.7 (43.2) 693.9 (1,606.2) Income tax and social contribution (51.2) (371.8) 320.6 (86.2) (189.8) 74.6 (264.4) (354.4) () Net income 536.3 903.0 (366.7) (40.6) 460.9 31.4 429.5 1,367.8 Earnings per share* (R$) 0.78 1.32 0.67 0.05 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million Chg. (R$) % 4Q15 4Q14 Chg. (R$) % Net income 536.3 903.0 (366.7) (40.6) 460.9 31.4 429.5 1,367.8 Income tax and social contribution 51.2 371.8 (320.6) (86.2) 189.8 (74.6) 264.4 (354.4) Financial result 2,456.5 635.9 1,820.6 286.3 86.7 304.0 (217.3) (71.5) Other operating revenues (expenses), net (143.8) 3.5 (147.3) (4,208.6) (45.6) (40.5) (5.1) 12.6 () Adjusted EBIT* 2,900.2 1,914.2 986.0 51.5 691.8 220.3 471.5 214.0 Depreciation and amortization 1,074.1 1,004.5 69.6 6.9 265.4 278.4 (13.0) (4.7) () Adjusted EBITDA ** 3,974.3 2,918.7 1,055.6 36.2 957.2 498.7 458.5 91.9 (%) Adjusted EBITDA margin 33.9 26.0 29.7 17.5 * Total shares 683,509,869 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2015, net operating revenue, including construction revenue, reached R$ 11.7 billion; a 4.4% increase compared to 2014. Costs and expenses, including construction costs, totaled R$ 8.8 billion, 5.2% lower than the R$ 9.3 billion recorded in 2014. Adjusted EBIT, in the amount of R$ 2.9 billion, grew 51.5% from R$ 1.9 billion recorded in the previous year. Adjusted EBITDA, in the amount of R$ 4.0 billion, increased 36.2% from R$ 2.9 billion recorded in 2014 . The adjusted EBITDA margin was 33.9% in 2015, versus 26.0% in 2014. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 46.6% in 2015 (34.4% in 2014). In 2015 the Company recorded a net income of R$ 536.3 million, in comparison to a net income of R$ 903.0 million in 2014. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 8.9 billion, an increase of R$ 41.4 million or 0.5%, when compared to the R$ 8.9 billion recorded in 2014. The main factors that led to this variation were: · 6.5% repositioning tariff index since December 2014; · 15.2% tariff increase (7.8% ordinary tariff adjustment and 6.9% extraordinary tariff revision) since June 2015; and · Application of contingency tariff, with a R$ 499.7 million impact in 2015. The increase in gross operating revenue was mitigated by: · Bonus granted within the Water Consumption Reduction Incentive Program, with a R$ 926.1 million impact in 2015, versus the R$ 376.4 million granted in 2014, leading to a decrease of 6.2% in gross operating revenue; and · Decrease of 6.8% in the Company’s total billed volume (8.0% in water and 5.2% in sewage). Page 2 of 12 3. Construction revenue Construction revenue increased R$ 418.7 million or 14.3%, when compared to the previous year. The variation was mainly due to higher investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter and year-to-date, per customer category and region. WATER AND SEWAGE BILLED VOLUME (1) PER CUSTOMER CATEGORY - million m3 Water Sewage Water + Sewage Category % % % Residential 1,465.0 1,548.6 (5.4) 1,232.1 1,292.7 (4.7) 2,697.1 2,841.3 (5.1) Commercial 160.0 172.6 (7.3) 151.9 162.4 (6.5) 311.9 335.0 (6.9) Industrial 32.6 38.9 (16.2) 38.9 43.0 (9.5) 71.5 81.9 (12.7) Public 40.6 51.7 (21.5) 33.4 39.9 (16.3) 74.0 91.6 (19.2) Total retail Wholesale 215.5 269.1 (19.9) 24.4 24.2 0.8 239.9 293.3 (18.2) Total 4Q15 4Q14 % 4Q15 4Q14 % 4Q15 4Q14 % Residential 374.9 376.4 (0.4) 316.0 314.9 0.3 690.9 691.3 (0.1) Commercial 40.5 42.4 (4.5) 38.5 40.0 (3.8) 79.0 82.4 (4.1) Industrial 8.0 9.3 (14.0) 9.7 10.4 (6.7) 17.7 19.7 (10.2) Public 9.8 11.8 (16.9) 8.6 9.1 (5.5) 18.4 20.9 (12.0) Total retail Wholesale 50.7 61.1 (17.0) 6.1 5.2 17.3 56.8 66.3 (14.3) Total WATER AND SEWAGE BILLED VOLUME (1) PER REGION - million m3 Water Sewage Water + Sewage Region % % % Metropolitan 1,084.3 1,172.4 (7.5) 939.1 1,005.4 (6.6) 2,023.4 2,177.8 (7.1) Regional 613.9 639.4 (4.0) 517.2 532.6 (2.9) 1,131.1 1,172.0 (3.5) Total retail Wholesale 215.5 269.1 (19.9) 24.4 24.2 0.8 239.9 293.3 (18.2) Total 4Q15 4Q14 % 4Q15 4Q14 % 4Q15 4Q14 % Metropolitan 277.6 281.2 (1.3) 240.8 242.2 (0.6) 518.4 523.4 (1.0) Regional 155.6 158.7 (2.0) 132.0 132.2 (0.2) 287.6 290.9 (1.1) Total retail Wholesale 50.7 61.1 (17.0) 6.1 5.2 17.3 56.8 66.3 (14.3) Total (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in Page 3 of 12 5. Costs, administrative, selling and construction expenses In 2015, costs, administrative, selling and construction expenses, dropped 5.2% (R$ 482.7 million). Excluding construction costs, total costs and expenses dropped by 13.8%. As a percentage of net revenue, costs and expenses were 82.9% in 2014 and 75.3% in 2015. R$ million Chg. (R$) % 4Q15 4Q14 Chg. (R$) % Payroll and benefits 2,193.7 2,123.3 70.4 3.3 578.3 539.3 39.0 7.2 Supplies 178.6 202.1 (23.5) (11.6) 44.9 53.4 (8.5) (15.9) Treatment supplies 269.3 261.2 8.1 3.1 70.5 61.3 9.2 15.0 Services 1,162.6 1,314.9 (152.3) (11.6) 300.1 347.6 (47.5) (13.7) Electric power 817.5 599.1 218.4 36.5 230.1 158.2 71.9 45.4 General expenses 466.7 719.7 (253.0) (35.2) 219.1 189.4 29.7 15.7 Tax expenses 81.5 76.7 4.8 6.3 23.6 21.2 2.4 11.3 São Paulo state government reimbursement (696.3) - (696.3) - Sub-total Depreciation and amortization 1,074.1 1,004.5 69.6 6.9 265.4 278.4 (13.0) (4.7) Credit write-offs 2.4 139.6 (137.2) (98.3) (7.0) 84.9 (91.9) (108.2) Sub-total Costs, administrative and selling expenses Construction costs 3,263.8 2,855.5 408.3 14.3 809.2 888.6 (79.4) (8.9) Costs, adm., selling and construction expenses % of net revenue 75.3 82.9 78.6 92.2 5.1. Payroll and benefits In 2015 payroll and benefits increased R$ 70.4 million or 3.3%, due to the following: · R$ 58.9 million in the provision for the pension plan, arising from changes in actuarial assumptions; · R$ 49.8 million, mainly due to the average wage increase of 9.7% in May 2015 and by the application of 1% related to the career and wage plan, since July 2015; and · R$ 12.1 million, due to the adjustment in healthcare expenses since July 2015. Despite the above factors, there was a decrease of R$ 46.8 million, due to the smaller number of employees entitled to retirement (TAC). 5.2. Supplies In 2015, expenses with supplies decreased R$ 23.5 million or 11.6%, from R$ 202.1 million to R$ 178.6 million, mostly due to lower use of materials in preventive and corrective maintenance in water and sewage systems, expansion of computerized systems and conservation of properties and installations, in the amount of R$ 21.7 million. 5.3. Treatment supplies Increase of R$ 8.1 million or 3.1%, mainly due to higher consumption of Polyelectrolyte, in the amount of R$ 6.6 million, at the Barueri Sewage Treatment Station. 5.4. Services Services expenses, in the amount of R$ 1,162.6 million, dropped R$ 152.3 million or 11.6%, in comparison to R$ 1,314.9 million in 2014. The main factors that led to this decrease were: · Advertising campaigns, in the amount of R$ 67.4 million, mainly due to the intensification in 2014, for the rational use of water; · Lower expenses with water and sewage systems maintenance, in the amount of R$ 17.1 million; Page 4 of 12 · Booking of non-recurring legal services in 2014, in the amount of R$ 13.0 million, related tolawsuits referring to thecollection of debtfrom the municipality of Diadema, in which there was a court settlement for the provision of services in the municipality; · R$ 11.8 million drop with contracts for credit recovery; and · Lower expenses with the Program for the Rational Use of Water in 2015, in the amount of R$ 9.9 million, due to the intensification of the program in 2014 when the water crisis started. 5.5. Electric power Electric power expenses totaled R$ 817.5 million, an increase of R$ 218.4 million or 36.5% in comparison to the R$ 599.1 million in 2014, chiefly due to the following: · Average increase of 63.1% in the regulated market tariffs, with a 7.9% decrease in consumption; and · Average increase of 161.0% in the grid market tariffs (TUSD), with a 13.3% decrease in consumption. The increases were partially offset by the 4.1% drop in tariffs and the 1.0% drop in the free market consumption. In 2015 the regulated market accounted for 38.1% of the total electric power consumed by the Company, the free market accounted for 32.6% and the grid market accounted for 29.3% of total consumption. 5.6. General expenses General expenses dropped R$ 253.0 million or 35.2%, totaling R$ 466.7 million, versus the R$ 719.7 million recorded in 2014 mainly due to: · R$ 185.5 million decrease in the provision for lawsuits, mainly arising from court decisions in favor of the Company; · Reversal of the provision, totaling R$ 17.9 million, related to the recovery of amounts with the Government of the State of São Paulo – GESP due to the disposal of employees; and · Lower provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 17.3 million, as a result of the decrease in revenues with the municipality of São Paulo. 5.7. São Paulo state government reimbursement In 2015, the Company entered into an agreement with the São Paulo state government to receive the undisputed amount, related to the state’s debt with the Company, for the payment of the benefits to former employees (G0) dealt with by state Law #4,819, of August 26, 1958, that generated a credit in the result in the amount of R$ 696.3 million. 5.8. Depreciation and amortization R$ 69.6 million increase or 6.9%, reaching R$ 1,074.1 million in comparison to the R$ 1,004.5 million recorded in 2014, largely due to the beginning of operations of intangible assets, in the amount of R$ 1.8 billion. 5.9. Credit write-offs Credit write-offs decreased R$ 137.2 million, especially due to the reversal of the provision for losses with the municipality of Guarulhos, as a result of the receipt of court-ordered debt payments in cash . 6. Other operating revenues and expenses, net Other net operational revenues and expenses reported an upturn of R$ 147.3 million, mainly due to the following: · An increase of R$ 81.6 million in other operating revenues, largely due to the sale of real estate, totaling R$ 48.4 million, and the proceeds of R$ 42.0 million related to the Depollution Program of Hydrographic Basins; and Page 5 of 12 · A decrease of R$ 65.7 million on other operating expenses, as a result of higher provision for the write-off of works, projects and obsolete goods in 2014, in the amount of R$ 58.8 million. 7. Financial result R$ million Chg. % Financial expenses, net of revenues (435.4) (212.0) (223.4) 105.4 Net monetary and exchange variation (2,021.1) (423.9) (1,597.2) 376.8 Financial result 7.1. Financial revenues and expenses R$ million Chg. % Financial expenses Interest and charges on international loans and financing (127.3) (92.2) (35.1) 38.1 Interest and charges on domestic loans and financing (326.3) (272.9) (53.4) 19.6 Other financial expenses (210.1) (177.7) (32.4) 18.2 Total financial expenses Financial revenues 228.3 330.8 (102.5) (31.0) Financial expenses net of revenues 7.1.1. Financial expenses Financial expenses grew R$ 120.9 million. The main reasons were: · R$ 35.1 million in interest and charges on international loans and financing, due to the higher appreciation of US dollar and the Yen versus the Brazilian Real in 2015 (47.0% and 45.9%, respectively), when compared to the previous year (13.4% and -0.5%, respectively); · R$ 53.4 million in interest and charges on domestic loans and financing, especially due to the higher appreciation of the CDI in 2015, in comparison to 2014 (13.2% and 10.8%, respectively); and · R$ 32.4 million in other financial expenses, largely due to the greater recognition of interest on works financed through leasing in 2015 . 7.1.2. Financial revenues Financial revenues decreased R$ 102.5 million, largely due to lower interest over instalment agreements held in 2015. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million Chg. % Monetary variation on loans and financing (171.7) (98.3) (73.4) 74.7 Currency exchange variation on loans and financing (1,992.7) (345.7) (1,647.0) 476.4 Other monetary variations (24.3) (71.2) 46.9 (65.9) Monetary/exchange rate variation on liabilities Monetary/exchange rate variation on assets 167.6 91.3 76.3 83.6 Monetary/exchange rate variation, net 7.2.1. Monetary/currency exchange variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 2015 was R$ 1,673.5 million, higher than in 2014, especially due to: · An upturn of R$ 73.4 million in expenses with monetary variation on loans and financing, due to the increase in the IPCA (Amplified Consumer Price Index) in 2015 compared to 2014 (10.7% and 6.4%, respectively); Page 6 of 12 · Negative variation of R$ 1,647.0 million in expenses with exchange rate variation on loans and financing, due to a higher appreciation of the US dollar and the Yen versus the Brazilian Real in 2015 (47.0% and 45.9%, respectively), when compared to 2014 (13.4% and -0.5%, respectively); and · R$ 46.9 million decrease in other monetary variation, as a result of the lower provisions for the monetary restatement of lawsuits in 2015, chiefly due to court decisions in favor of the Company. 7.2.2. Monetary/Exchange rate variation on assets An increase of R$ 76.3 million, especially due to the monetary update on the agreement with the São Paulo State Government, in 2015. . 8. Income tax and social contribution Dropped R$ 320.6 million, due to the decrease in taxable income in 2015, versus 2014. 9. Indicators 9.1. Operating As a result of the water crisis, there was a substantial reduction in the water production volume, down by 13.1% in 2015. There was also a substantial decline in the index that measures water losses per connection per day (IPDT) which came to 258 liters/connection x day in 2015 versus 319 liters/connection x day in 2014. This reduction was the result not only of loss control initiatives, but also of the water crisis and the consequent need to reduce the network pressure as a demand management mechanism . Operating indicators * % Water connections ( 1 ) 8,420 8,210 2.6 Sewage connections ( 1 ) 6,861 6,660 3.0 Population directly served - water ( 2 ) 25.5 25.3 0.8 Population directly served - sewage ( 2 ) 22.8 22.4 1.8 Number of employees 14,223 14,753 (3.6) Water volume produced ( 3 ) 2,467 2,840 (13.1) IPM - Measured water loss (%) 29 30 (4.4) IPDt (liters/connection x day) 258 319 (19.1) (1) Total connections, active and inactive, in thousand units at the end of the period (2) In million inhabitants, at the end of the period. Not including wholesale (3) In million of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (year end) Amplified Consumer Price Index (IPCA) - % 10.67 6.41 Referential Rate (TR) - % 1.7955 0.8593 Interbank Deposit Certificate (CDI) - % 14.13 11.57 US DOLAR (R$) 3.9048 2.6562 YEN (R$) 0.03243 0.02223 (*) Unaudited Page 7 of 12 10. Loans and financing On March 30, 2016, the Company will partially settle the 19 th issue of debentures, in the amount of R$ 300 million. R$ million INSTITUTION 2022 to Total Local market Caixa Econômica Federal 49.5 54.3 57.9 59.6 61.6 64.7 716.8 1,064.4 Debentures 361.7 891.0 864.9 959.9 397.0 189.1 417.1 4,080.7 BNDES 73.3 79.3 79.2 79.3 61.6 61.1 260.2 694.0 Commercial Leasing 12.0 22.5 23.6 24.9 26.3 28.3 397.3 534.9 Others 0.7 0.7 0.5 - 1.9 Interest and charges 127.9 - 127.9 Local market total International market IADB 149.0 221.4 123.3 123.4 123.4 123.4 1,316.5 2,180.4 IBRD - - - 8.0 15.9 15.9 198.7 238.5 Eurobonds 546.5 - - - 1,362.5 - - 1,909.0 JICA 71.0 72.3 73.7 111.8 111.8 111.8 1,193.2 1,745.6 BID 1983AB 93.5 93.5 92.5 69.1 66.9 30.0 57.6 503.1 Interest and charges 41.2 - 41.2 International market total Total 11. Capex In 2015 the Company invested R$ 3.5 billion, with R$ 2.6 billion in the São Paulo Metropolitan Region and R$ 853 million in the Regional Systems. 2015 Capex R$ million Capex by segment Water Sewage Total Metropolitan Region 1,805.5 822.9 2,628.4 Regional Systems 377.2 476.2 853.4 Total Capex Plan 2016 – 2020: R$ 12.5 billion The Capex Plan for 2016 to 2020 is R$ 12.5 billion of which R$ 5.3 billion in water and R$ 7.2 billion in sewage. R$ million Total Water 1,170 1,208 1,119 852 935 5,284 Sewage Collection 466 917 1,044 1,040 1,061 4,528 Sewage Treatment 164 429 571 704 771 2,639 Total Page 8 of 12 12. Conference calls In Portuguese March 29, 2016 9:30 am (US EST) / 10:30 am (Brasília) Dial in: 55 (11) 2188-0155 Code: Sabesp Replay available for 7 days Dial in: 55 (11) 2188-0400 Code: Sabesp Click here to access the webcast In English March 29, 2016 2:00 pm (Brasília) / 1:00 pm (US EST) Dial in: 1 (412) 317-5486 Code: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Code: 10078347 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income Statement Brazilian Corporate Law R$ '000 Net Operating Revenue Operating Costs (8,260,763) (7,635,599) Gross Profit Operating Expenses Selling (598,125) (736,608) Administrative revenue (expenses) 44,958 (924,359) Other operating revenue (expenses), net 143,755 (3,488) Operating Income Before Shareholdings Equity Result 2,597 (2,453) Earnings Before Financial Results, net Financial, net (464,498) (289,561) Exchange gain (loss), net (1,991,964) (346,305) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (1,226) (437,417) Deferred (50,024) 65,557 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization Adjusted EBITDA % over net revenue 33.9% 26.0% Page 10 of 12 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 12/31/2015 12/31/2014 Current assets Cash and cash equivalents 1,639,214 1,722,991 Trade accounts receivable 1,326,972 1,034,820 Accounts receivable from related parties 156,155 121,965 Inventories 64,066 66,487 Restricted cash 29,156 19,750 Recoverable taxes 77,828 148,768 Other accounts receivable 156,942 100,664 Total current assets Noncurrent assets Trade accounts receivable 182,616 189,458 Accounts receivable from related parties 715,952 102,018 Escrow deposits 76,663 69,488 Deferred income tax and social contribution 128,242 209,478 Water National Agency – ANA 88,368 122,634 Other accounts receivable 140,676 87,286 Investments 28,105 21,223 Investment properties 56,957 54,039 Intangible assets 28,513,626 25,979,526 Property, plant and equipment 325,076 304,845 Total noncurrent assets Total assets LIABILITIES AND EQUITY 12/31/2015 12/31/2014 Current liabilities Trade payables and contractors 248,158 323,513 Current portion of long-term loans and financing 1,526,262 1,207,126 Accrued payroll and related charges 347,976 387,971 Taxes and contributions 107,295 74,138 Interest on shareholders' equitypayable 127,441 214,523 Provisions 631,890 625,092 Services payable 387,279 318,973 Public-Private Partnership – PPP 33,255 38,047 Program Contract Commitments 228,659 189,551 Other liabilities 102,101 101,642 Total current liabilities Noncurrent liabilities Loans and financing 11,595,338 9,578,641 Deferred Cofins and Pasep 132,921 129,351 Provisions 450,324 595,255 Pension obligations 2,832,216 2,729,598 Public-Private Partnership – PPP 1,001,778 330,236 Program Contract Commitments 92,055 18,208 Other liabilities 145,060 189,172 Total noncurrent liabilities Total liabilities Equity Capital stock 10,000,000 10,000,000 Earnings reserves 4,069,988 3,694,151 Other comprehensive income (353,382) (389,748) Total equity Total equity and liabilities Page 11 of 12 Cash Flow Brazilian Corporate Law R$ '000 Cash flow from operating activities Profit before income tax and social contribution Adjustment for: Depreciation and amortization 1,074,032 1,004,471 Residual value of property, plant and equipment and intangible assets written-off 52,040 48,248 Allowance for doubtful accounts 2,420 139,589 Provision and inflation adjustment (4,706) 236,122 Interest calculated on loans and financing payable 474,056 379,489 Inflation adjustment and foreign exchange gains (losses) on loans and financing 2,163,754 443,414 Interest and inflation adjustment losses 27,168 17,900 Interest and inflation adjustment gains (130,762) (36,227) Financial charges from customers (125,966) (195,948) Margin on intangible assets arising from concession (72,908) (62,520) Provision for Consent Decree (TAC) (15,601) 52,008 Equity result (2,597) 2,453 Provision from São Paulo agreement 11,252 (23,306) Provision for defined contribution plan 8,349 8,395 Pension obligations 352,710 289,294 Other adjustments (6,103) 43,543 GESP Agreement (696,283) - Changes in assets Trade accounts receivable (111,738) 363,343 Accounts receivable from related parties (2,818) 42,670 Inventories (550) (8,699) Recoverable taxes 70,940 (148,578) Escrow deposits 35,083 4,528 Other accounts receivable (9,785) (47,590) Changes in liabilities Trade payables and contractors (18,314) (85) Services received 57,054 19,071 Accrued payroll and related charges (24,394) 21,037 Taxes and contributions payable 35,947 28,383 Deferred Cofins/Pasep 3,570 (498) Provisions (133,427) (196,157) Pension obligations (182,514) (172,820) Other liabilities (47,607) (6,946) Cash generated from operations Interest paid (710,688) (603,563) Income tax and contribution paid (17,743) (435,612) Net cash generated from operating activities Cash flows from investing activities Acquisition of intangibles (2,397,352) (2,658,857) Restricted cash (9,406) (9,417) Investment increase (2,540) (16) Purchases of tangible assets (54,794) (89,451) Dividends received 4,612 - Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 1,303,296 1,258,101 Repayments of loans (1,292,322) (529,535) Payment of interest on shareholders'equity (202,115) (467,469) Public-Private Partnership – PPP (23,799) (4,189) Program Contract Commitments (50,757) (38,429) Net cash generated by (used in) financing activities Cash reduce and cash equivalents Represented by: Cash and cash equivalents at beginning of the period 1,722,991 1,782,001 Cash and cash equivalents at end of the period 1,639,214 1,722,991 Cash reduce and cash equivalents Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:March 25, 2016 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
